Title: To Thomas Jefferson from Joseph Ceracchi, 22 March 1792
From: Ceracchi, Joseph
To: Jefferson, Thomas


          
            Sir
            New York 22 March 1792
          
          Mr. Duers bad affaires cuts in part the Suscription of the Nationale Monument; however my appearance in this City will be certenly of graet use. A small Schatcht that I have finished of my idea as actracted great dill attention already. Too morrow I shall begin the bust of the Governor, end that of the Cef Justice afterwards. Thise operations will consequentely unite the parties upon the subjet. I have being advised by many respectable Gentilments to presente a Memorial to the State House in order to engage her to take part in the suscription if whe succede will be a very important article for to influenced in the other States. As for the City suscription it will go certenly so far as in Philadelphia. For to neglecte noting on my side to brigne this projet to conclusione I shall be disposed to take an excursion to Boston promote the suscription my self end take the model of Governor hend Kock for to actract influence end attentione. If you appruv it sir be so Kind as to send me som letters of introductione. All this motion will certenly pushe on the business but will not cari it far. We will be obvio[usly] to short to performe the grand desing, wich to reduced it would be an umilietion for the Nation so well as for the artist. The Singularity and Magnificence of a poem in sculpture is lost, as well as the opportunity of acquiring a high fame in such extronary performance. The only way then to insur it would be to set as trusty some ground. If that of the Federal City Could not be disposed of, the Congre[ss] of the United States, could applui a little part of is possessions for that purpose. Iven to satisfi to the Decred of the Equestrian Figure in wich is ingaged I do not Know wheter it might be proper to addresse Congress with a petition on this subjet. This is a Rof idea come in this moment I  writte. If it is worth of attention your jugement might pot it in a proper Light. Your interest would carry very esey such poin[t]. Your sentiment and partiality upon this subjet will be respected as a Man of eleveted sentiment, taste, end understending.—I should be very glad Sir if [you] think proper to informe the President of the above and presente my respectes to Him, as well as my best compliments to Mr. Maddison. The Cancelor is very Kind and attentive to me on account of your letter. Now having the honnour of confirming to you my estime end respects I am Sir Your Most obt he Sert,
          
            J: Ceracchi
          
        